DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 11/10/2021, with respect to the rejection(s) of claim(s) 1 and 4 and 6-7 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jensen et al (U.S. PG Pub 2009029947 A1) in view of Dadd et al (U.S. PG Pub 20100174329 A1). The applicant amendment to claims 1 and 4 requiring the lead comprising electrodes to be configured such that they are only on the interior of the spiral for claim 1 and only on the exterior of the spiral for claim 4 is not taught by Neilson as the ring electrodes sited in the previous action would be on an exterior and interior of the spiral. The newly applied art of Jensen successful teaches this limitation by teaching a spiral lead wherein the effectors, i.e. electrode, are disposed on a single side of the lead body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1, 4-7 and 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al (U.S. PG Pub 20090299447 A1) in view of Dadd et al (U.S. PG Pub 20100174329 A1).
Regarding claim 1, Jensen teaches a stimulation lead, comprising: a lead body having a distal portion and a proximal portion (Fig 1A, 1B, and 1D teaches a device comprising a lead having a proximal and distal portion; Fig 18; Fig 19A-C teaches the distal flexible potion of the lead; Fig 23 and 25A-B element 20a teaches a lead having a proximal and distal portion; [0116] teaches the device having a lead or elongated member 12 having a proximal portion attached to a distal portion referred to as a deployable platform 14); a plurality of stimulation electrodes disposed along the distal portion of the lead body, wherein a plurality of the stimulation electrodes are segmented electrodes disposed at longitudinal positions along the lead body ([Figs 1A,1B,1D elements illustrate a plurality of stimulation electrodes disposed at a longitudinal position along the lead body; Fig 18 elements 5; Figs 19A-C and 25A-B elements 7 illustrate a plurality of stimulation electrodes disposed at a longitudinal position along the lead body; [0134] teaches the lead body having a plurality of electrodes disposed along the lead body; [0138]-[0140] teaches embodiments for deploying the electrode lead wherein there are a plurality of electrodes disposed along the lead body) wherein at least two segmented electrodes are disposed at a same one of the longitudinal positions along the lead body (Fig 9 element 92 teaches an electrode disposed along the lead having a segmented electrode wherein the at least two segments are disposed at a same longitudinal direction; [0053] teaches having segmented electrodes including at least one cathode and one anode; and figures 22c-d having the anode and electrode at a same longitudinal position [0146]; [0053]-[0054] teaches that segmented electrodes are used to provide better current distribution of target tissue to be stimulated and allowing for individual control to the stimulation electrodes; [0143]); wherein a portion of the lead body upon which at least one of the light emitters and 
Dadd teaches a device in the same field of invention, wherein a stimulation lead comprises a plurality of electrodes for electrical stimulation and plurality of optical emitters disposed along the lead body along the lead body, wherein the electrodes and optical emitters are positioned longitudinally on the same one side of the lead body (Figs 5A-B illustrates electrical contacts 530 and optical contacts 520 disposed on a one side of the distal end of the lead for providing optical and electrical stimulation; Figs 6A-B; Fig 19; [0077]; [0098] teaches a plurality of electrical and optical contacts arranged longitudinally).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified the lead of Jensen to have a plurality of light emitters disposed along the distal potion of the lead body configured to emit light along with the plurality of electrodes disposed along the lead body, as taught by Dadd, in order to provide both optical and electrical stimulation for treating a target tissue without the requirement for two leads or the need to replace an electrical stimulation lead with and optical stimulation lead if both types of stimulation are desired.
Regarding claim 4, Jensen teaches a stimulation lead, comprising: a lead body having a distal portion and a proximal portion (Fig 1A, 1B, and 1D teaches a device comprising a lead having a proximal and distal portion; Fig 18; Fig 19A-C teaches the distal flexible potion of the lead; Fig 23 and 25A-B element 20a teaches a lead having a proximal and distal portion; [0116] teaches the device having a lead or elongated member 12 having a proximal portion attached to a distal portion referred to as a deployable platform 14); a plurality of stimulation electrodes disposed along the distal portion of the lead body, wherein a plurality of the stimulation electrodes are segmented electrodes disposed at longitudinal positions along the lead body ([Figs 1A,1B,1D elements illustrate a plurality of stimulation electrodes disposed at a longitudinal position along the lead body; Fig 18 elements 5; Figs 19A-C and 25A-B elements 7 illustrate a plurality of stimulation electrodes disposed at a longitudinal position along the lead body; [0134] teaches the lead body having a plurality of electrodes disposed along the lead body; [0138]-[0140] teaches embodiments for deploying the electrode lead wherein there are a plurality of electrodes disposed along the lead body) wherein at least two segmented electrodes are disposed at a same one of the longitudinal positions along the lead body (Fig 9 element 92 teaches an electrode disposed along the lead having a segmented electrode wherein the at least two segments are disposed at a same longitudinal direction; [0053] teaches having segmented electrodes including at least one cathode and one anode; and figures 22c-d having the anode and electrode at a same longitudinal position [0146]; [0053]-[0054] teaches that segmented electrodes are used to provide better current 
Dadd teaches a device in the same field of invention, wherein a stimulation lead comprises a plurality of electrodes for electrical stimulation and plurality of optical emitters disposed along the lead body along the lead body, wherein the electrodes and optical emitters are positioned on one side of the lead body (Figs 5A-B illustrates electrical contacts 530 and optical contacts 520 disposed longitudinally on the same one side of the distal end of the lead for providing optical and electrical stimulation; Figs 6A-B; Fig 19; [0077]; [0098] teaches a plurality of electrical and optical contacts arranged longitudinally).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified the lead of Jensen to have a plurality of light emitters disposed along the distal potion of the lead body configured to emit light along with the plurality of electrodes disposed along the lead body, as taught by Dadd, in order to provide both optical and electrical stimulation for treating a target tissue without the requirement for two leads or the need to replace an electrical stimulation lead with and optical stimulation lead if both types of stimulation are desired.
Regarding claims 5 and 21, the modified invention of Jensen taches A kit, comprising: the stimulation lead of claims 1 and 4; and a straightening stylet configured and arranged to straighten the coil or spiral of the stimulation lead when the straightening stylet is disposed in the stimulation lead ([0097]-[0098] teaches that the leads are delivered in a straight configuration before the delivery loots are exited; [0108] teaches the lead having a lumen for inserting a guide wire through for positioning and implanting the lead; [0142] teaches the lead having a lumen for inserting a guide wire through for guiding the lead during implantation; [0154]).
Regarding claims 6 and 22, the modified invention of Jensen taches A kit, comprising: the stimulation lead of claims 1 and 4; and a needle or cannula configured to receive the stimulation lead and to straighten the coil or spiral of the stimulation lead when the stimulation lead is received in the needle or cannula ([0063]; [0096] teaches that the lead is delivered in a straight configuration with the 
Regarding claims 7 and 23, the modified invention of Jensen taches a system, comprising: the stimulation lead of claim 1 and 4; and a control module coupleable to the stimulation lead, the control module configured to direct the emission of the light from the light emitters of the lead and the delivery of electrical stimulation using the electrodes of the lead (Fig 1A element 19 teaches a control module coupled to the lead; [0116] teaches a control device 19 is an ICD for controlling stimulation; [0123]; [0151] teaches the system comprising processing elements for controlling the timing of cardiac stimulation; [0152] teaches a processor present in a control unit electrically coupled to the array; [0153] teaches the kits further include at least a control unit, e.g., in the form of an ICD or pacemaker can. In certain of these embodiments, the structure and control unit may be electrically coupled by an elongated conductive member).
Regarding claims 24 and 30, the modified invention of Jensen teaches claims 1 and 4, wherein the light emitters are positioned only on the surface of the lead which forms the exterior surface of the coil or spiral (As applied in claim 1 and 4, Dadd Figs 5A-B, 6A-B, and 19 illustrates electrical contacts and optical contacts disposed longitudinally on the same one side of the distal end of the lead for providing optical and electrical stimulation. Therefore, as explained in claims 1 and 4 the effectors, i.e. the optical and electrical contacts would be facing the same way, wherein the flexible lead is configured such that the lead can be bend in a spiral with wither the side having the effectors pointing inward or outward).
Regarding claims 25 and 31, the modified invention of Jensen teaches claims 1 and 4, however fails to teach, wherein the light emitters are optical fibers
Dadd teaches device in the same field of endeavor, wherein the light emitters are optical fibers. (Figs 22 and 23 element 2280 and 2380 respectively teaches that an optical fiber is used to direct light to the optical contact for emitting light stimulation; Figs 24A-B; [0167]; [0171]; [0177]-[0178]).
It would have been an obvious design choice to one of ordinary skill in the art, before the effective filing date, to have the light emitters be optical fiber, as taught by Dadd, in order to deliver light to the optical contact from a light source positioned away from the optical contact, because it is well known in the art, that an optical fiber is a wave guide for directing light (Dadd [0169]).
Regarding claims 26 and 33, the modified invention of Jensen teaches claims 1 and 4, however fails to teach, wherein the light emitters are a light-emitting diodes, laser diodes, organic light-emitting diodes, or any combination thereof.
Dadd teaches device in the same field of endeavor, wherein the light emitters are a light-emitting diodes, laser diodes, organic light-emitting diodes, or any combination thereof (Fig 21 illustrates the light emitters to be micro lasers; [0164]; [0166] teaches that the light emitters can be LEDs; [0179] teaches light emitter including laser diodes and LEDs).
It would have been an obvious design choice to one of ordinary skill in the art, before the effective filing date, to have the light emitters be a light-emitting diodes or laser diodes, or any combination thereof, as taught by Dadd, in order to deliver light at the desired intensity and wavelength to the target tissue depending on the type of treatment required.
Regarding claims 27 and 33, the modified invention of Jensen teaches claims 1 and 4, wherein each of the light emitters is disposed longitudinally, with respect to all other ones of the light emitters, along the distal portion of the lead body (As applied in claim 1 and 4, Dadd Figs 5A-B, 6A-B, and 19 illustrates electrical contacts and optical contacts disposed longitudinally on the same one side of the distal end of the lead for providing optical and electrical stimulation; [0098]).
Regarding claims 28 and 34, the modified invention of Jensen teaches claims 1 and 4, however fails to teach wherein the light emitters form a plurality of light emitter sets, each of the light emitters sets comprises a plurality of the light emitters disposed circumferentially with respect to each other and 
Dadd teaches a device in the same field of invention, wherein the light emitters form a plurality of light emitter sets, each of the light emitters sets comprises a plurality of the light emitters disposed circumferentially with respect to each other and each of the light emitter sets is disposed longitudinally, with respect to all other ones of the light emitter sets, along the distal portion of the lead body (Fig. 20 teaches the plurality of optical contacts forming sets, wherein the optical contacts sets comprise a plurality of optical contacts disposed circumferentially with respect to each other and each of the sets are disposed longitudinally along the distal portion of the lead; Claims 9-11 teach the device comprising a plurality of optical contacts wherein each is configured to deliver an optical stimulation signal to a nerve cell).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the lead of Jensen, to have a plurality of light emitter sets, each of the light emitters sets comprises a plurality of the light emitters disposed circumferentially with respect to each other and each of the light emitter sets is disposed longitudinally, with respect to all other ones of the light emitter sets, along the distal portion of the lead body, as taught by Dadd, in order to control the intensity and direction of the optical stimulation signal to the target tissue and allow for different optical signals to be emitted at a desired region.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792